DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments (see pages 9-13), filed on the 1st of June, 2021, with respect to the rejection(s) of Claims 31-35, 37-40 and 44-48 under 35 U.S.C. 103 as being unpatentable over Publication No.: US 2011/0242986 A1 to Balasubramanian et al. (Balasubramanian), in view of Publication No.: US 2014/0162632 A1 to Gajula et al. (Gajula), Claims 36 and 50 under 35 U.S.C. 103 as being unpatentable over Balasubramanian, in view of Gajula and further in view of Publication No.: US 2017/0251401 A1 to Comstock, David (Comstock) and Claims 41-43 and 49 under 35 U.S.C. 103 as being unpatentable over Balasubramanian, in view of Gajula and further in view of Patent No.: US 9,148,833 B1 Singh et al. (Singh) have been fully considered and are persuasive.  Therefore, the above rejection(s) has been withdrawn. 

Allowable Subject Matter
3.	 Claims 31-50 (renumbered to as Claims 1-20) are allowed.
Independent Claim 31 is allowable over Non-Patent Literatures (NPLs) and prior arts since none of the Non-Patent Literatures (NPLs) and prior arts taken individually or in combination fails to particularly disclose, fairly suggests or render obvious ‘acquiring first data transmission quality parameters for a network access mode during first periods; determining whether the first data transmission quality parameters fall within a first range; when the first data transmission quality parameters fall within the first range: assigning a signal status level of the network access mode for the mobile device as a first signal status level based on the first data transmission quality parameters falling within the first range; acquiring second data transmission quality parameters for the network access mode during second periods; obtaining a hysteresis range using an endpoint of the first range as a starting point of the hysteresis range, wherein the hysteresis range is outside of the first range; and keeping the signal status level of the network access mode for the mobile device as the first signal status level when the second data transmission quality parameters fall within the hysteresis range, wherein the second periods are after the first periods’.
Independent Claim 34 is allowable over Non-Patent Literatures (NPLs) and prior arts since none of the Non-Patent Literatures (NPLs) and prior arts taken individually or in combination fails to particularly disclose, fairly suggests or render obvious ‘acquiring first data transmission quality parameters in a target network access mode during first periods, wherein the first data transmission quality parameters indicate a first quality of first data transmitted in the target network access mode; assigning a signal status level for the target network access mode as a first signal status level based on the first data transmission quality parameters falling within a first range; acquiring second data transmission quality parameters in the target network access mode during second periods; obtaining a hysteresis range using an endpoint of the first range as a starting point of the hysteresis range, wherein the hysteresis range is outside of the first range; keeping the signal status level as the first signal status level when the second data transmission quality parameters fall within the hysteresis range, wherein the second periods are after the first periods; and selecting, based on the signal status level of the target network access mode and a second signal status level of a second signal status of a second network access mode, the target network access mode to perform a service’.
Independent Claim 44 is allowable over Non-Patent Literatures (NPLs) and prior arts since none of the Non-Patent Literatures (NPLs) and prior arts taken individually or in combination fails to particularly disclose, fairly suggests or render obvious ‘acquire first data transmission quality parameters in a target network access mode during first periods, wherein the first data transmission quality parameters indicate a first quality of first data transmitted in the target network access mode; 6Atty. Docket No.: 4800-08300 (85227664US04)assign a signal status level for the target network access mode as a first signal status level based on the first data transmission quality parameters falling within a first range; acquire second data transmission quality parameters in the target network access mode during second periods; obtain a hysteresis range using an endpoint of the first range as a starting point of the hysteresis range, wherein the hysteresis range is outside of the first range; 
keep the signal status level as the first signal status level when the second data transmission quality parameters fall within the hysteresis range, wherein the second periods are after the first periods; and select, based on the signal status level of the target network access mode and a second signal status level of a second signal status of a second network access mode, the target network access mode to perform a service’.


Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GBEMILEKE J ONAMUTI whose telephone number is (571)270-5619.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/GBEMILEKE J ONAMUTI/Primary Examiner, Art Unit 2463